UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HAMILTON SPECIALTY INSURANCE COMPANY,
INC.,

Plaintiff,
-y-
KINSALE INSURANCE COMPANY,
Defendant.

DENISE COTE, District Judge:

19cv5548 (DLC)

ORDER

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
|| DOC #:

 

|

 

 

 

 

DATE FILED: “2/2/2020
[ieoeen:

 

 

The parties having requested to present their respective

cases on written submission to the Court,

it is hereby

ORDERED that the parties’ request is granted. The parties

need not appear on March 9, 2020.

IT IS FURTHER ORDERED that the Court will advise the

parties if oral argument is necessary.

Dated: New York, New York
March 3, 2020

ft
phd

BENISE COTE
United States District Judge

 
